PER CURIAM.
Laura Brown appeals her sentences imposed in case number 90-9615, contending the scoresheet contains numerous errors that, if corrected, would result in a lower permitted range. The state has conceded that there are errors in the scoresheet. Accordingly, we reverse Ms. Brown’s sentences in case number 90-9615, and remand for resentencing within the maximum range permitted by the guidelines, after recalculating the scoresheet. In this regard, the trial court should be guided by State v. Tito, 616 So.2d 39 (Fla.1993).
Ms. Brown also contends that the trial court impermissibly extended her probation in case numbers 90-9616, 90-9617, 90-9618, and 90-12265. We do not have jurisdiction to review this issue because Ms. Brown failed to appeal these cases. She may raise this issue in a motion for posteonviction relief.
Case number 90-9615 is reversed and remanded for resentencing.
RYDER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.